In this case the trial court sustained an objection made by the defendant at the opening of the trial to the introduction of any evidence, on the ground that the amended petition of the plaintiff, Joseph DeGaetano, does not state facts sufficient to constitute a cause of action, and granted a motion by the defendant for judgment in its favor on the pleadings. The Court of Appeals reversed the judgment of the court of common pleas for error in sustaining the objection to the introduction of any evidence, and for error in directing a verdict for the defendant, and remanded the cause to the court of common pleas for further proceedings.
A careful examination of the amended petition, the pleadings and the record shows that the ruling of the trial court was correct. Since the acts alleged in the amended petition as the basis of the action occurred prior to January 11, 1924, and more than a year prior to the filing of the action, whatever action is set out therein for slander, for malicious prosecution, or for false imprisonment, is outlawed under Section 11225, General Code. The attempt to describe these alleged torts, no longer actionable at the date of the filing of the petition, under another name, and with mere general allegations of damage to plaintiff's business, does not serve to disguise the fact that the action stated, if one is stated, is necessarily an action for slander, for malicious prosecution, or for false imprisonment.
The judgment of the Court of Appeals will be reversed, *Page 445 
and the judgment of the court of common pleas affirmed.
Judgment of the Court of Appeals reversed and that of thecommon pleas affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.